First, I wish to thank the General Assembly for the honour bestowed on the Government and the people of Nigeria by electing our national, His Excellency Mr. Tijjani Muhammad-Bande, to the presidency of the General Assembly at it seventy-fourth session. It is indeed a great honour to our country. Nigerians are truly grateful and shall endeavour to live up to the expectations and responsibilities thrust upon us. Ambassador Muhammad-Bande is an experienced and seasoned diplomat, and I am confident that he will prove to the international community that he is most suitable for this most demanding assignment.
Let me also offer my sincere thanks to the outgoing President, Her Excellency Ms. Maria Fernanda Espinosa Garces, for her skill, resourcefulness and bottomless reservoir of patience in piloting the seventy- third session of the General Assembly. In the same vein, may I commend the Secretary-General, His Excellency Mr. Antonio Guterres, for his tremendous energy and the genuine international outlook exhibited in his leadership of the United Nations.
The theme of the current session of the General Assembly is “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. These are prime areas calling for collective action that will benefit national and global interests.
Today the world is at a critical juncture. This year marks the first anniversary of the International Day of Multilateralism and Diplomacy for Peace. This year also marks the centenary of the founding of the League of Nations, which led eventually to the establishment of the United Nations as a part of the post-Second World War international order.
Article I, paragraph 4 of the Charter of the United Nations calls for the Organization to be “a centre for harmonizing the actions of nations in the attainment of common ends”, which include international peace and security, prosperity and social justice, respect for human dignity and protection of the environment. Multilateralism, symbolized by the United Nations system, has brought immense benefits to the people of the world. It has saved lives, prevented wars, restored peace and stability and generated economic and social progress in many countries.
We must admit that as the world grows richer there are regrettable signals in the world economic and political order. Millions in Africa and around the world remain in abject poverty. Furthermore, we are witnessing a backlash against multilateralism in the form of a rising tide of racism, xenophobia, resurgent nationalism, populism and tendencies towards protectionism and unilateralism. The pristine principles of the United Nations, I fear, are threatened.
Upon the cessation of hostilities after the Second World War, the United States, in one of the greatest selfless undertakings in history, decided to revive Europe through the Marshall Plan and to lift up and restore Japan economically. Those generous policies catalysed a great global economic revival that not only benefited Europe and Japan but the United States as well, through vastly improved trade and cross- investment. The United States and Europe have become friends and allies since the end of the war. The United States and Japan have also become friends and allies.
Those examples can be replicated with respect to Africa. A developed Africa will not be antagonistic to industrialized countries but will become their friends and partners in prosperity, security and development. A prosperous Africa will mean greater prosperity for the rest of the world. A poor Africa would be a drag on the rest of the world. Is that what the international community wants?
A coordinated multilateral effort should be set in motion to utilize and maximize the use of the enormous resources on the African continent for the benefit of all nations. Investment partners will be able to recoup their investment overtime. Current attempts by industrialized countries to help develop Africa are uncoordinated and plainly incremental. We have the skills, the manpower and the natural resources but in many instances lack the capital, hence my plea for industrialized countries to take a long-term view of Africa. We request them to come and partner with us to develop the continent for the benefit of all. Africa charges them with the singular task of initiating the effort we are calling for.
The United Nations has processes in place for promoting collective action to combat global threats. No threat is more potent than poverty and exclusion, which are the power source from which common criminality, insurgency, cross-border crimes, human trafficking and its terrible consequences draw their inspiration. Poverty in all its manifestations remains one of the greatest challenges facing our world. Its eradication is an indispensable requirement for achieving sustainable development.
In that regard, Nigeria has developed a national social investment programme that works as a key that targets the poorest and most vulnerable households in the country. Under that initiative, easy access to financial services is provided to traders, artisans, market women and cooperative societies. That type of initiative can help lessen and eventually eliminate mass poverty in Africa. At the core of our efforts to build an inclusive society are other programmes that focus on youth and human empowerment and aim to ensure the participation of women and youth in governance, industry, climate action and agriculture.
On the international scene, the United Nations has new opportunities to take the lead on issues that continue to cloud the prospects for international peace and prosperity, in particular with regard to the right of the Palestinian people to have their own country free of occupation. From resolution 242 (1967) to the present day, the international community has spoken on the right of the Palestinian people to have their own land and live in peace in it.
Separately, I would mention the risks associated with nuclear proliferation and unfair, unjust trade practices, notwithstanding World Trade Organization rules and precepts.
With respect to the looming danger of climate change, Nigeria stands resolutely with the international community as we observe the agreed carbon emission targets that I signed in 2015. We have since issued two sovereign green bonds and have added an additional 1 million hectares of forested land, taking our total forest coverage to 6.7 per cent through collective national efforts.
As we advocate and strive for inclusion within our societies, we must also ensure, as members of the international community, our participation in collective action, which is why we support the expansion of the Security Council to reflect the diversity and dynamics of the twenty-first century.
From Asia to the Middle East and from Africa to South America, violence and the threat of conflict continue to imperil the lives of too many people. Our own country is no exception. Nigeria is a nation of nearly 200 million people made up of many diverse groups. Our diversity is a source of our strength, which is why in the elections this year our people backed the forces of tolerance, inclusion and community over the politics of protest and division. Our election promises emphasized political stability, freedom and prosperity, tackling poverty, schooling our young and providing them with the tools to build better lives. We are placing special emphasis on the role of women in our female-gender advancement programmes. Our progress and delivery are deliberate, purposeful and measured.
We clearly appreciate that there are no quick fixes to complex challenges. In particular, the challenge of education in Africa is enormous. On 3 December 2018, the General Assembly adopted resolution 73/25, which proclaimed 24 January as the International Day of Education. The resolution, which was spearheaded by Nigeria and co-sponsored by 58 other States Members, marked a watershed in the recognition of the fundamental role of education in building modern societies.
In order to ensure access to education for all, our Government has introduced the Home Grown School Feeding Programme to address the challenge faced by out-of-school children and children who have been forced out of school. That social intervention programme is aimed at encouraging increased school enrolment through the provision of free school meals. The benefits extend beyond the school environment. In addition, we have introduced mainstreaming and the implementation of safe schools declaration laws and policies across all educational institutions in Nigeria.
The world was shocked and startled by the massacre in New Zealand by a lone gunman taking the lives of 50 worshippers. That and similar crimes, which have been fuelled by social media networks, risk seeping into the fabric of an emerging digital culture. Major technology companies must be aware of their responsibilities. They cannot be allowed to continue to facilitate the spread of religious, racist, xenophobic and false messages capable of inciting whole communities against one another, leading to the loss of many lives. That could tear some countries apart.
Organized criminal networks, often acting with impunity across international borders, present new challenges in response to which only collective action can deliver genuine results. That is also true of the battle against violent extremism, the battle against trafficking in people and drugs and the battle against corruption and money-laundering. The current Nigerian Government is facing the challenges of corruption head-on. We are giving notice to international criminal groups through the vigorous prosecution of the scam by the firm of Process and Industrial Development in its attempt to cheat Nigeria out of billions of dollars.
As a young man and a soldier, I witnessed first- hand the terrible legacy of destruction and broken lives that conflict leaves in its wake. As the seventy- fifth anniversary of the end of the Second World War approaches, I wish to pay tribute to the sacrifices made by the many millions of people across the globe in defence of freedom, tolerance and the rule of law. In Nigeria, we have made significant strides to put our own house in order. We will work tirelessly to uphold due process. The rule of law remains the permanent, unchanging foundation of the world order. Freedom, tolerance and the rule of law are universal values and underline the best that the General Assembly represents and that binds us all.
In conclusion, I reaffirm Nigeria’s commitment to promoting international peace and security and sustainable development. We are also committed to strengthening partnerships and cooperation with international and regional organizations for the benefit of humankind.
